Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2022 has been entered.

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to RCE filed on 10/26/2022 for amendments filed on 09/27/2022.
Independent claims 1, 8 and 15 have been amended. 
There are no new or cancelled claims.
Claims 1-20 are presented for examination.
Claims 1-20 remain pending in this application.

Response to Arguments Regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to 35 U.S.C. §103 Rejections (see page 8-9 of REMARKS filed 09/27/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (NEW MATTER). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended claims 1, 8 and 15 recite limitation “receiving a common message sent by the different mobile device, wherein the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device…”. The applicant submits that the amendments can find support in at least paragraphs [0069]-[0071] of the Specification as filed (see page 8 of Remarks filed 09/27/2022). A review of the application’s specification was performed, and examiner also finds that paragraphs [0069]-[0071] and Fig.6 best teaches the claimed common message comprises PINs of the plurality of mobile devices. 
However, as described in [0070] and Fig.6:8 that illustrates an example of a complete structure for the group messages, in a PIN-based messaging protocol, each message 8 has a PIN corresponding to the mobile device 100 which has sent the message 8 (source) and includes a destination PIN identifying each intended recipient (destinations). While this description of group/ common message comprises PINs of the plurality of mobile devices, it also including the PIN of the sender/ source mobile device (see Fig.6:70, “SRC PIN”). This is in contrast to the claimed limitation that recites “receiving a common message sent by the different mobile device, wherein the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device”.
The rest of the specification and the drawings do not describe the claimed functionality with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claims are therefore rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement (NEW MATTER).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy, JR. et al. (hereinafter, Abernethy, US 20070198977 A1) in view of Lee et al. (hereinafter, Lee, US 20070011678 A1) in view of Bumiller (US 20060223530 A1) in view of Ulrich et al. (hereinafter, Ulrich, US 6052735 A) in view of Souder et al. (hereinafter, Souder, US 5806074 A).

Regarding claim 1, Abernethy discloses a method of operating a mobile device (Fig.1:108; also see Fig.3:300 and Fig.4:440; also see [0040]-[0041]; client device may be a hand-held portable device, such as a wireless telephone device), the method comprising:
obtaining a list of shared data items ([0042]-[0044]; In order to share tasks amongst individuals, electronic task items, i.e. task data structures, are generated and distributed to a select plurality of the client devices 108-112; also see [0046]; Each client device 108-112 maintains a current task list for that client device 108-112. The current task list represents those tasks that are either generated by that client device 108-112 or that were received by the client device 108-112), wherein the list is shared amongst a group comprising a plurality of mobile devices ([0042]-[0044]; In order to share tasks amongst individuals, electronic task items, i.e. task data structures, are generated and distributed to a select plurality of the client devices 108-112; also see [0070] in view of Fig.4 which teaches a task list is being shared amongst plurality of mobile devices 420-440 including mobile device 440), the list comprises a shared data item that is associated with a shared data to be updated by the plurality of mobile devices that include the mobile device and a different mobile device (see [0046]; Each client device 108-112 maintains a current task list for that client device 108-112. The current task list represents tasks; also implied by [0006]; completion of the shared task by the individual signaling intent to complete is monitored; also see [0043]; each of the client devices 108-112 contains logic for generating tasks, distributing tasks, and monitoring for acceptance and completion of tasks; also see [0015]-[0017]; task update message may be distributed to the computing devices associated with each of the individuals in the share group); 
generating, locally by the mobile device, a first task to be completed (see [0046]-[0048]; Once a task is generated by the client device 108-112 or received by the client device 108-112, it is added to this task list; also see [0044]; The task may be part of a set of tasks that may or may not have a hierarchical arrangement indicating dependencies of tasks to be performed to complete a particular project); and
receiving a common message sent by the different mobile device, wherein the common message comprises a second task (see [0013]; task list has task entries for tasks created by the user of the data processing system or shared with the user of the data processing system; also see [0043]; A user of a first client device may generate a task and specify a share group with which to distribute the task, i.e. may designate the network address, electronic mail address, or other contact information for the individuals to which the task is to be distributed; also see [0046]-[0048]; Once a task is generated by the client device 108-112 or received by the client device 108-112, it is added to this task list).
Abernethy does not explicitly disclose wherein the first task comprises a first request to update the shared data item; wherein the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device, wherein the second task comprise a second request to update the shared data item; determining, based on the locally generated first task and the second task in the common message, that a collision exists; selecting, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data, wherein selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data; and updating, by the mobile device, the shared data according to the selected task without further communication with the different mobile device.
However, Lee discloses generating, locally by the mobile device (see Fig.1:112; also see [0012]; Computer system 112 can be, but is not limited to, a desktop, laptop or handheld computer system, a personal digital assistant (PDA), a cell phone, or a pager device), a first task to be completed (see [0023]-[0024] and [0028]; a group of people may all be traveling between the same two places to attend an out-of-town event. Typically, each person will need to make their own airline reservation and hotel reservation. However, each person does not need to make their own car reservation; instead, one person can reserve a car that can be used by the entire group… either a member of the group or someone else generates a template for the event... The template will list the various tasks that need to be performed… with associated due dates) wherein the first task comprises a first request to update the shared data item (see [0025]; template is distributed to each member of the group. More precisely, a template is sent to a respective device (e.g., client device 200 or 210) associated with a member of the group; also see [0022]; In one embodiment, the ISCs 203 and 213 each send tasks to ISS 250 in the form of the templates 205 and 215, respectively, and ISS 250 communicates the results of performing the task to the requesting ISC 203 and 213); and 
receiving a common message sent by the different mobile device, wherein the common message comprises a second task, and wherein the second task comprise a second request to update the shared data item (see Abstract; information indicating that the action has been performed is received, the template is updated at the first device and also at the other devices to indicate that the action has been performed; also see [0043]-[0048]; first client device 200 receives a template 205 that includes a listing of one or more tasks. The tasks are common to a group of individuals. The listing can include one or more shared tasks. A shared task includes an action that, when completed by one of the individuals in the group, is completed for all of the individuals in the group. The listing can also include one or more tasks that are performed by each of the individuals… information identifying that the action (e.g., the shared task) has been performed is received at the first device… the template is updated at the first device and also at the group of devices to indicate the action has been performed; also see [0029]-[0031]; As a template is updated with task updates, it can be updated at the devices of other users as well. That is, for example, as information is entered into template 205 on client device 200, template 215 can be updated on client device 210… Once the shared task or an individual task has been completed, the template is updated on all of the group's devices to show that this task has been performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with Abernethy to generate, locally by the mobile device, a first task to be completed, wherein the first task comprises a first request to update the shared data item; and to receive a common message sent by the different mobile device, wherein the common message comprises a second task, and wherein the second task comprises a second request to update the shared data item.
One of ordinary skill in the art would have been motivated so that once a task has been completed, the task is updated on all of the group's devices to show that this task has been performed (Lee: [0030]).
Abernethy (modified by Lee) does not explicitly disclose wherein the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device, determining, based on the locally generated first task and the second task in the common message, that a collision exists; selecting, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data, wherein selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data; and updating, by the mobile device, the shared data according to the selected task without further communication with the different mobile device.
Bumiller discloses wherein the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device (see [0050], [0098] and [0106]; a user can compose a PIN message and specify one or more destination PIN addresses in a message by placing one or more PIN addresses in one of the recipient address fields of the message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bumiller with Abernethy and Lee so that the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device.
One of ordinary skill in the art would have been motivated so that PIN message will be sent directly to the mobile devices that correspond to the destination PIN addresses (Bumiller: [0099]).
Abernethy (modified by Lee and Bumiller) does not explicitly disclose determining, based on the locally generated first task and the second task in the common message, that a collision exists; selecting, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data, wherein selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data; and updating, by the mobile device, the shared data according to the selected task without further communication with the different mobile device.
Ulrich discloses determining, based on the locally generated first task and the second task in the common message (see Col.11: lines 28-47; Where an object has either been created at the desktop computer 4 or in the mobile device 3, that object needs to be exchanged with the other device), that a collision exists (see Col.11: lines 15-23; If the same object has been modified both on mobile device 3 and desktop computer 4, a conflict arises);
selecting, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data (see Col.10: line 45-53 (in view of Fig.5); synchronization manager 110 (of Desktop 4) determines whether any of the objects stored in object store 8 have been modified at the desktop since the last synchronization. This is done by comparing information such as the time stamp for the object in both object store 8 and reference store 112 (of Desktop 4); also see Col.10: line 54 – Col.11: line 4 and see Col.13: lines 44-56; a change is detected in the object in object store 6 based on new time stamp associated with that object, which causes synchronization manger 102 to set the status bit associated with that object and communicate that status bit to synchronization manager 110 during synchronization; also see Col.11: lines 15-27; Synchronization manager 110 resolves the conflicts by referencing profile information entered by the user during a set-up procedure which dictates which device the user wants to take precedence over the other, and in which instances; synchronization manager 110 forms a list of objects which have been changed on either object store 8 or object store 6 and simply calls upon the respective synchronization interface components to update the outdated object; also see Col.9: line 63 – Col.10: line 4; identifying data segments preferably include some sort of time stamp information which can be compared to determine whether an object has changed since the identifying data segment was last recorded in reference store 112; also see Col.13: line 44-60; Examiner articulates that the information that dictates which device (Desktop 4 with object store 8, or mobile device 3 with object store 6) would take precedence over the other in order to resolve the conflict and to synchronize changes (of items/ objects in object store 8 or object store 6) corresponds to claimed “conflict hierarchy of the mobile device and the different mobile device”. In other words, device precedence in the profile define device hierarchy to use when resolving conflict. That is, the device precedence dictates whether the Desktop 4 with object store 8, or mobile device 3 with object store 6 take precedence when a conflict arises. The modified items/ objects in device with higher precedence is selected, and the other data store is synchronized. Examiner articulates that this is the same as claimed selecting, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device, a task to be used for updating the shared data); and 
updating, by the mobile device, the shared data according to the selected task without further communication with the different mobile device (see Col.9 line 48 – Col.11: line 50; Once the changes, additions and deletions are determined by synchronization manager 110, the items are synchronized. In order to do this, synchronization manager 110 forms a list of objects which have been changed on either object store 8 or object store 6 and simply calls upon the respective synchronization interface components to update the outdated object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ulrich with Abernethy, Lee and Bumiller to determine, based on the locally generated first task and the second task in the common message, that a collision exists; select, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data; and update, by the mobile device, the shared data according to the selected task without further communication with the different mobile device.
One of ordinary skill in the art would have been motivated so that the object instances in desktop computer are synchronized with instances of the same object in mobile device by updating the outdated object (Ulrich: see Col.9 line 48 – Col.11: line 50).
Abernethy (modified by Lee, Bumiller and Ulrich) does not explicitly disclose wherein selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data.
However, Souder discloses wherein selecting the task to be used for updating the shared data (see Col.5: lines 1-16; providing adaptable and configurable conflict resolution within a replicated data environment… when the conflict detection module detects the conflicting modification) based on the conflict hierarchy of the mobile device and the different mobile device (see Col.12: lines 66 – Col. 13: line 2 in view of Fig.6; changes made at site A are given priority over conflicting changes at site B, and changes from site B have priority over changes from site C; also see Fig.8:914 in view of Col.15: lines 42-56; The headquarters office (houston.world), in this example, is considered more likely to have the most accurate information about the credit that can be extended to each customer. Thus, the headquarters office (houston.world) priority is set higher "1" than the sales office (new.sub.-- york.world) priority "2"; also see ) and the time stamps associated with the first task and the second task (see Col.4: lines 53-55; The latest timestamp method uses a special timestamp column to determine and apply the most recent change; also see Col.12: lines 11-26; The preferred embodiment provides the following methods of resolving update conflicts in replicated environments with any number of master sites. It will be apparent to those of ordinary skill in the art that other update conflict methods are suggested by this disclosure of the present invention. The methods are: 1) apply the data with the latest timestamp, 2) apply all data additively, 3) apply the minimum value, when the column value is always decreasing, and 4) apply the maximum value, when the column value is always increasing… There are several additional methods provided that can be used to resolve conflicts in replicated environments with no more than two master sites: 1) apply the data with the earliest timestamp, 2) apply the minimum value, 3) apply the maximum value, 4) apply the value from the site with the highest priority, and 5) apply the value assigned the highest priority;) comprises: 
determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy (also see Col.15: lines 18-20; If the two priority levels are the same, or one of them is undefined, the conflict is not resolved, and the current column group values at the receiving site remain unchanged; also see Col.15: lines 57-58; When using site priority, convergence with more than two masters is not guaranteed; also see Col.4: lines 57-58; a backup method could be provided to break this tie); and 
in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy (see Col.15: lines 18-20 and 57-58; also see Col.4: lines 57-58; a backup method could be provided to break this tie), selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data (see Col.12: lines 11-26; The preferred embodiment provides the following methods of resolving update conflicts in replicated environments with any number of master sites… The methods are: 1) apply the data with the latest timestamp…; also see Col.11: lines 41-44; The user can declare the priority order of applying the resolution methods when there is more than one resolution method for a possible conflict; also see Col.5: lines 17-36; configurable conflict resolution allows complete flexibility of conflict resolution specification… a plurality of conflict resolution methods will be applied in the user-specified priority order to a particular conflict. It is a further advantage of the present invention that a different update conflict resolution method or set of methods may be specified and employed for each column in a database table; examiner articulates that although the priority order of applying the different resolution methods in Souder is reverse (i.e., site priority is used as a backup method when timestamps are same) to what is claimed in the instant application (i.e., use timestamp when tier of conflict hierarchy are same), it would be obvious to use any of the conflict resolution methods in any order when there is more than one resolution method for a possible conflict; for example, as disclosed by Souder in Col.11: lines 41-44; when there is more than one resolution method for a possible conflict (e.g. site priority and timestamp methods) user can declare alternative priority order of applying the resolution methods wherein timestamps are used as a backup method when site priority are same and arrive at the claimed invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Souder with Abernethy, Lee, Bumiller and Ulrich so that selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data.
One of ordinary skill in the art would have been motivated to be able to mix any number of user-defined and previously supplied conflict resolution routines so that a backup method could be used to resolve the error when a preferred method of resolving a conflict is not successful (Souder: see Col.4 lines 40-49).
As for Claim(s) 8, the claims list all the same elements of claim 1, but in a mobile device (see Abernethy Fig.1:108; also see Fig.3:300 and Fig.4:440) comprising: a wireless communication system (see Abernethy [0040]-[0041]; client device may be a hand-held portable device, such as a wireless telephone device; wireless communication system such as wireless transceiver is inherent in a wireless telephone device), and a processor (see Abernethy: Fig.3:302) operably coupled to the wireless communication system form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.

Regarding claim 3, Abernethy (modified by Lee, Bumiller, Ulrich and Souder) discloses the method of claim 1, as set forth above. In addition, Abernethy discloses wherein the common message is obtained from a message exchange service (see [0032]; clients are connected to network, such as for example, the Internet, an intranet, a LAN or a WAN that route data and messages; also see [0067]; The client devices communicate via the wireless data/voice communication network through wireless access points, e.g., base stations).

Regarding claim 4, Abernethy (modified by Lee, Bumiller, Ulrich and Souder) discloses the method of claim 1, as set forth above. In addition, Abernethy discloses wherein the shared data item in the list has a user assignment to indicate who is to be completing the shared data item (see [0056]; task is only assigned to one individual or party at a time).

Regarding claim 5, Abernethy (modified by Lee, Bumiller, Ulrich and Souder) discloses the method of claim 1, as set forth above. In addition, Abernethy discloses generating an updated list to reflect changes made by other mobile devices in the group (see [0072]-[0073]; If the user decides to accept performance of the task, then the task list data structure entry is updated to reflect acceptance of the task on the corresponding client device, e.g., client device 440… A SMS message is sent to each of the other client devices 420 and 430 of the share group informing them of the acceptance of the task by party X. The entries in the task list data structures 422 and 432 are then updated to indicate that the task has been accepted by party X).

Regarding claim 6, Abernethy (modified by Lee, Bumiller, Ulrich and Souder) discloses the method of claim 1, as set forth above. In addition, Abernethy discloses wherein the second task represents a task in a group project (see [0044]; each client device 108-112 maintains a current task list, where tasks are to be performed to complete a particular project), and wherein the task in the group project comprises a plurality of values associated with indicative of status information for the task (see [0015]; A task update message may be distributed to the computing devices associated with each of the individuals in the share group indicating that the task was not completed within the completion time interval and is available to be accepted; also see [0072]-[0073]; If the user decides to accept performance of the task, then the task list data structure entry is updated to reflect acceptance of the task on the corresponding client device, e.g., client device 440… A SMS message is sent to each of the other client devices 420 and 430 of the share group informing them of the acceptance of the task by party X. The entries in the task list data structures 422 and 432 are then updated to indicate that the task has been accepted by party X; also see [0015]; receiving a user input indicating that the task has been completed. A completion message may be distributed to the computing devices associated with the individuals in the share group).

As for Claims 10-13, the claims do not teach or further define over the limitations in claims 3-6. Therefore, claims 10-13 are rejected for the same reasons as set forth in claims 3-6.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy, JR. et al. (hereinafter, Abernethy, US 20070198977 A1) in view of Lee et al. (hereinafter, Lee, US 20070011678 A1) in view of Bumiller (US 20060223530 A1) in view of Ulrich et al. (hereinafter, Ulrich, US 6052735 A) in view of Souder et al. (hereinafter, Souder, US 5806074 A) and in further view of Huff et al. (hereinafter, Huff, US 20090113428 A1).

Regarding claim 2, Abernethy (modified by Lee, Bumiller, Ulrich and Souder) discloses the method of claim 1, as set forth above. Although, and as set forth above, Abernethy discloses the mobile devices receiving the common message sent by the different mobile devices (see [0052] and [0055]), Abernethy (modified by Lee, Ulrich and Souder) does not explicitly disclose transmitting, in response to receiving the common message, an acknowledgement message to the different mobile device, wherein the acknowledgement message comprises an indication that the common message was received from the mobile device.
Huff discloses transmitting, in response to receiving the common message, an acknowledgement message to the different mobile device, wherein the acknowledgement message comprises an indication that the common message was received from the mobile device (implied from [0029] and [0031]-[0032]; a task is assigned to the technology support team and the task requests some hardware to be picked up at the corporate supply depot; task is delivered to the assignee(s) via an SMS message; the user(s) confirm receipt with an SMS reply; assigning a task to the technology support team members implies that the technology support team members receive a common message; an SMS reply from user confirming receipt corresponds to transmitting an acknowledgement message indicating receipt of the common task assigned to the team).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Huff with Abernethy, Lee, Bumiller, Ulrich and Souder to transmit, in response to receiving the common message, an acknowledgement message to the different mobile device, wherein the acknowledgement message comprises an indication that the common message was received from the mobile device.
One of ordinary skill in the art would have been motivated so that if the first member of the team does not acknowledge the task, then the next member can perform the active task (Huff: [0032]).

As for Claim 9, the claim does not teach or further define over the limitations in claim 2. Therefore, claim 9 is rejected for the same reasons as set forth in claim 2.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy, JR. et al. (hereinafter, Abernethy, US 20070198977 A1) in view of Lee et al. (hereinafter, Lee, US 20070011678 A1) in view of Bumiller (US 20060223530 A1) in view of Ulrich et al. (hereinafter, Ulrich, US 6052735 A) in view of Souder et al. (hereinafter, Souder, US 5806074 A) and in further view of Brintle (US 20070282658 A1).

Regarding claim 7, Abernethy (modified by Lee, Bumiller, Ulrich and Souder) discloses the method of claim 1, as set forth above. Abernethy (modified by Lee, Bumiller, Ulrich and Souder) does not explicitly disclose posting a comment pertaining to a selected one or more of the shared data items.
However, Brintle discloses posting a comment pertaining to a selected one or more of the shared data items (see fifth row of TABLE 1 on page 5; user with basic task permission may watch, comment, close, re-assign or update the contents of the task; also see tenth row of TABLE 2 on page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brintle with Abernethy, Lee, Bumiller, Ulrich and Souder to post a comment pertaining to a selected one or more of the shared data items.
One of ordinary skill in the art would have been motivated so that the user will have ability to see comments on the task added by other users depending upon that user's permissions (Brintle: [0054]).

As for Claim 14, the claim does not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same reasons as set forth in claim 7.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abernethy, JR. et al. (hereinafter, Abernethy, US 20070198977 A1) in view of Lee et al. (hereinafter, Lee, US 20070011678 A1) in view of Bumiller (US 20060223530 A1) in view of Ulrich et al. (hereinafter, Ulrich, US 6052735 A) in view of Souder et al. (hereinafter, Souder, US 5806074 A) and in further view of Dorenbosch et al. (hereinafter, Dorenbosch, US 20020173308 A1).

Regarding claim 15, Abernethy discloses a mobile device (Fig.1:108; also see Fig.3:300 and Fig.4:440; also see [0040]-[0041]; client device may be a hand-held portable device, such as a wireless telephone device) comprising:
at least one processor (see Fig.3:302); and 
one or more memories (see Fig.3:324) coupled the at least one processor (see Fig.3:302) and storing programming instructions for execution by the at least one processor (see [0019]) to: 
obtaining a list of shared data items ([0042]-[0044]; In order to share tasks amongst individuals, electronic task items, i.e. task data structures, are generated and distributed to a select plurality of the client devices 108-112; also see [0046]; Each client device 108-112 maintains a current task list for that client device 108-112. The current task list represents those tasks that are either generated by that client device 108-112 or that were received by the client device 108-112), wherein the list is shared amongst a group comprising a plurality of mobile devices ([0042]-[0044]; In order to share tasks amongst individuals, electronic task items, i.e. task data structures, are generated and distributed to a select plurality of the client devices 108-112; also see [0070] in view of Fig.4 which teaches a task list is being shared amongst plurality of mobile devices 420-440 including mobile device 440), the list comprises a shared data item that is associated with a shared data to be updated by the plurality of mobile devices that include the mobile device and a different mobile device (see [0046]; Each client device 108-112 maintains a current task list for that client device 108-112. The current task list represents tasks; also implied by [0006]; completion of the shared task by the individual signaling intent to complete is monitored; also see [0043]; each of the client devices 108-112 contains logic for generating tasks, distributing tasks, and monitoring for acceptance and completion of tasks; also see [0015]-[0017]; task update message may be distributed to the computing devices associated with each of the individuals in the share group);
generate a common message, by the mobile device, to be sent to other members of the group to enable other mobile devices in the group to update a locally stored version of the list, wherein the common message comprises a first task (see [0043]; A user of a first client device may generate a task and specify a share group with which to distribute the task, i.e. may designate the network address, electronic mail address, or other contact information for the individuals to which the task is to be distributed; also see [0046]-[0048]; Once a task is generated by the client device 108-112 or received by the client device 108-112, it is added to this task list; examiner articulates that the sharing/ distributing of tasks imply that a common message to share/ distribute is generated at the device that generates a task);
send the common message to the other mobile devices in the group including the different mobile device (see [0043]; A user of a first client device may generate a task and specify a share group with which to distribute the task, i.e. may designate the network address, electronic mail address, or other contact information for the individuals to which the task is to be distributed; also see [0046]-[0048]; Once a task is generated by the client device 108-112 or received by the client device 108-112, it is added to this task list), 
wherein the locally generated second task by the different mobile device is a second task to be completed (see [0046]-[0048]; Once a task is generated by the client device 108-112 or received by the client device 108-112, it is added to this task list; also see [0044]; The task may be part of a set of tasks that may or may not have a hierarchical arrangement indicating dependencies of tasks to be performed to complete a particular project).
Abernethy does not explicitly disclose wherein the first task comprises a first request to update the shared data item; wherein the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device, wherein the common message is used by the different mobile device to: determine, based on a locally generated second task by the different mobile device and the first task in the common message, that a collision exists, wherein the second task comprises a second request to update the shared data item; select, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data, wherein selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data; and update, by the different mobile device, the shared data according to the selected task without further communication with the mobile device; and in response to sending the common message to the other mobile devices, determining if each of the other mobile devices are in coverage or out-of- coverage based on receiving or failing to receive an acknowledgement message from the other mobile devices.
However, Lee discloses wherein the first task comprises a first request to update the shared data item (see [0025]; template is distributed to each member of the group. More precisely, a template is sent to a respective device (e.g., client device 200 or 210) associated with a member of the group; also see [0022]; In one embodiment, the ISCs 203 and 213 each send tasks to ISS 250 in the form of the templates 205 and 215, respectively, and ISS 250 communicates the results of performing the task to the requesting ISC 203 and 213); and 
wherein the second task comprises a second request to update the shared data item (see Abstract; information indicating that the action has been performed is received, the template is updated at the first device and also at the other devices to indicate that the action has been performed; also see [0043]-[0048]; first client device 200 receives a template 205 that includes a listing of one or more tasks. The tasks are common to a group of individuals. The listing can include one or more shared tasks. A shared task includes an action that, when completed by one of the individuals in the group, is completed for all of the individuals in the group. The listing can also include one or more tasks that are performed by each of the individuals… information identifying that the action (e.g., the shared task) has been performed is received at the first device… the template is updated at the first device and also at the group of devices to indicate the action has been performed; also see [0029]-[0031]; As a template is updated with task updates, it can be updated at the devices of other users as well. That is, for example, as information is entered into template 205 on client device 200, template 215 can be updated on client device 210… Once the shared task or an individual task has been completed, the template is updated on all of the group's devices to show that this task has been performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee with Abernethy so that the first task comprises a first request to update the shared data item; and the second task comprises a second request to update the shared data item.
One of ordinary skill in the art would have been motivated so that once a task has been completed, the task is updated on all of the group's devices to show that this task has been performed (Lee: [0030]).
Abernethy (modified by Lee) does not explicitly disclose wherein the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device, wherein the common message is used by the different mobile device to: determine, based on a locally generated second task by the different mobile device and the first task in the common message, that a collision exists; select, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data, wherein selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data; and update, by the different mobile device, the shared data according to the selected task without further communication with the mobile device; and in response to sending the common message to the other mobile devices, determining if each of the other mobile devices are in coverage or out-of- coverage based on receiving or failing to receive an acknowledgement message from the other mobile devices.
Bumiller discloses wherein the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device (see [0050], [0098] and [0106]; a user can compose a PIN message and specify one or more destination PIN addresses in a message by placing one or more PIN addresses in one of the recipient address fields of the message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bumiller with Abernethy and Lee so that the common message comprises personal identification numbers (PINs) of the plurality of mobile devices excluding the different mobile device.
One of ordinary skill in the art would have been motivated so that PIN message will be sent directly to the mobile devices that correspond to the destination PIN addresses (Bumiller: [0099]).
Abernethy (modified by Lee and Bumiller) does not explicitly disclose wherein the common message is used by the different mobile device to: determine, based on a locally generated second task by the different mobile device and the first task in the common message, that a collision exists; select, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data, wherein selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data; and update, by the different mobile device, the shared data according to the selected task without further communication with the mobile device; and in response to sending the common message to the other mobile devices, determining if each of the other mobile devices are in coverage or out-of- coverage based on receiving or failing to receive an acknowledgement message from the other mobile devices.
Ulrich discloses wherein the common message is used by the different mobile device to:
determine, based on a locally generated second task by the different mobile device and the first task in the common message (see Col.11: lines 28-47; Where an object has either been created at the desktop computer 4 or in the mobile device 3, that object needs to be exchanged with the other device), that a collision exists (see Col.11: lines 15-23; If the same object has been modified both on mobile device 3 and desktop computer 4, a conflict arises);
select, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data (see Col.11: lines 15-27; Synchronization manager 110 resolves the conflicts by referencing profile information entered by the user during a set-up procedure which dictates which device the user wants to take precedence over the other, and in which instances; synchronization manager 110 forms a list of objects which have been changed on either object store 8 or object store 6 and simply calls upon the respective synchronization interface components to update the outdated object; also see Col.9: line 63 – Col.10: line 4; identifying data segments preferably include some sort of time stamp information which can be compared to determine whether an object has changed since the identifying data segment was last recorded in reference store 112; also see Col.13: line 44-60; examiner articulates that determining which device takes precedence over the other to resolve the conflict indicates selecting which device (or respective object from the respective object store) to use in resolving the conflict based on conflict hierarchy of the devices); and 
update, by the different mobile device, the shared data according to the selected task without further communication with the mobile device (see Col.9 line 48 – Col.11: line 50; Once the changes, additions and deletions are determined by synchronization manager 110, the items are synchronized. In order to do this, synchronization manager 110 forms a list of objects which have been changed on either object store 8 or object store 6 and simply calls upon the respective synchronization interface components to update the outdated object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ulrich with Abernethy, Lee and Bumiller to determine, based on a locally generated second task by the different mobile device and the first task in the common message, that a collision exists; select, between the first task and the second task and based on a conflict hierarchy of the mobile device and the different mobile device and time stamps associated with the first task and the second task, a task to be used for updating the shared data; and update, by the different mobile device, the shared data according to the selected task without further communication with the mobile device.
One of ordinary skill in the art would have been motivated so that the object instances in desktop computer are synchronized with instances of the same object in mobile device by updating the outdated object (Ulrich: see Col.9 line 48 – Col.11: line 50).
Abernethy (modified by Lee, Bumiller and Ulrich) does not explicitly disclose wherein selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data; and in response to sending the common message to the other mobile devices, determining if each of the other mobile devices are in coverage or out-of- coverage based on receiving or failing to receive an acknowledgement message from the other mobile devices.
However, Souder discloses wherein selecting the task to be used for updating the shared data (see Col.5: lines 1-16; providing adaptable and configurable conflict resolution within a replicated data environment… when the conflict detection module detects the conflicting modification) based on the conflict hierarchy of the mobile device and the different mobile device (see Col.12: lines 66 – Col. 13: line 2 in view of Fig.6; changes made at site A are given priority over conflicting changes at site B, and changes from site B have priority over changes from site C; also see Fig.8:914 in view of Col.15: lines 42-56; The headquarters office (houston.world), in this example, is considered more likely to have the most accurate information about the credit that can be extended to each customer. Thus, the headquarters office (houston.world) priority is set higher "1" than the sales office (new.sub.-- york.world) priority "2"; also see ) and the time stamps associated with the first task and the second task (see Col.4: lines 53-55; The latest timestamp method uses a special timestamp column to determine and apply the most recent change; also see Col.12: lines 11-26; The preferred embodiment provides the following methods of resolving update conflicts in replicated environments with any number of master sites. It will be apparent to those of ordinary skill in the art that other update conflict methods are suggested by this disclosure of the present invention. The methods are: 1) apply the data with the latest timestamp, 2) apply all data additively, 3) apply the minimum value, when the column value is always decreasing, and 4) apply the maximum value, when the column value is always increasing… There are several additional methods provided that can be used to resolve conflicts in replicated environments with no more than two master sites: 1) apply the data with the earliest timestamp, 2) apply the minimum value, 3) apply the maximum value, 4) apply the value from the site with the highest priority, and 5) apply the value assigned the highest priority;) comprises: 
determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy (also see Col.15: lines 18-20; If the two priority levels are the same, or one of them is undefined, the conflict is not resolved, and the current column group values at the receiving site remain unchanged; also see Col.15: lines 57-58; When using site priority, convergence with more than two masters is not guaranteed; also see Col.4: lines 57-58; a backup method could be provided to break this tie); and 
in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy (see Col.15: lines 18-20 and 57-58; also see Col.4: lines 57-58; a backup method could be provided to break this tie), selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data (see Col.12: lines 11-26; The preferred embodiment provides the following methods of resolving update conflicts in replicated environments with any number of master sites… The methods are: 1) apply the data with the latest timestamp…; also see Col.11: lines 41-44; The user can declare the priority order of applying the resolution methods when there is more than one resolution method for a possible conflict; also see Col.5: lines 17-36; configurable conflict resolution allows complete flexibility of conflict resolution specification… a plurality of conflict resolution methods will be applied in the user-specified priority order to a particular conflict. It is a further advantage of the present invention that a different update conflict resolution method or set of methods may be specified and employed for each column in a database table; examiner articulates that although the priority order of applying the different resolution methods in Souder is reverse (i.e., site priority is used as a backup method when timestamps are same) to what is claimed in the instant application (i.e., use timestamp when tier of conflict hierarchy are same), it would be obvious to use any of the conflict resolution methods in any order when there is more than one resolution method for a possible conflict; for example, as disclosed by Souder in Col.11: lines 41-44; when there is more than one resolution method for a possible conflict (e.g. site priority and timestamp methods) user can declare alternative priority order of applying the resolution methods wherein timestamps are used as a backup method when site priority are same and arrive at the claimed invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Souder with Abernethy, Lee, Bumiller and Ulrich so that selecting the task to be used for updating the shared data based on the conflict hierarchy of the mobile device and the different mobile device and the time stamps associated with the first task and the second task comprises: determining whether the mobile device and the difference mobile device have a same tier of conflict hierarchy; and in response to determining that the mobile device and the difference mobile device have the same tier of conflict hierarchy, selecting one of the first task or the second task that has a relatively later time stamp as the task to be used for updating the shared data.
One of ordinary skill in the art would have been motivated to be able to mix any number of user-defined and previously supplied conflict resolution routines so that a backup method could be used to resolve the error when a preferred method of resolving a conflict is not successful (Souder: see Col.4 lines 40-49).
Abernethy (modified by Lee, Bumiller, Ulrich and Souder) does not explicitly disclose in response to sending the common message to the other mobile devices, determining if each of the other mobile devices are in coverage or out-of- coverage based on receiving or failing to receive an acknowledgement message from the other mobile devices.
Dorenbosch discloses in response to sending the common message (see message 60 and/or 62 on Fig.5 and Fig.6) to the other mobile devices (see Fig.6:12; also see [0017]; the system architecture is capable of supporting plural IM sessions among numerous mobile and/or conventional subscribers), determining if each of the other mobile devices are in coverage or out-of- coverage based on receiving or failing to receive an acknowledgement message from the other mobile devices (see [0024]- [0029] in view of Fig.5:76-80 and Fig.6: 82-88; the mobile subscriber will continue to fail to reply with an Ack message, as indicated at 72 and 74, as long as the mobile subscriber 12 remains outside of the mobile network coverage area…Upon finally receiving the instant message at 76, the mobile subscriber 12 responds by sending an Ack message at 78 back to the conventional subscriber 14. The IM proxy 24 receives the Ack message from the mobile subscriber 12 and at 80 forwards it to the conventional subscriber 14 as confirmation that the mobile subscriber 12 received the instant message… FIG. 6 illustrates a situation in which the mobile subscriber 12 becomes unavailable for receiving instant messages for a period of time that exceeds the number of retries… if the mobile subscriber 12 fails to re-enter the mobile network coverage area and therefore remains incapable of receiving the instant message from the conventional subscriber 14, the IM proxy 24 again unsuccessfully re-tries at 82 to forward the message to the mobile subscriber 12. The mobile subscriber 12 does not receive the message and, as indicated at 84, therefore does not send an Ack message back to the conventional subscriber 14….the number of times that the IM proxy tries to send the message exceeds the predetermined limit. As a result, the IM proxy 24 discontinues its attempts to forward the message to the mobile subscriber 12 and drops the message…indicating to the IM server 16 that the mobile subscriber 12 is unavailable; mobile subscribers being off-line/ unavailable corresponds to mobile subscribers being out-of- coverage based on failing to receive an acknowledgement message from the other mobile devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dorenbosch with Abernethy, Lee, Bumiller, Ulrich and Souder to determine if each of the other mobile devices are in coverage or out-of- coverage based on receiving or failing to receive an acknowledgement message from the other mobile devices.
One of ordinary skill in the art would have been motivated so that the instant message system is capable of maintaining a mobile subscriber's availability status (Dorenbosch: [0030] lines 1-4).

Regarding claim 16, Abernethy (modified by Lee, Bumiller, Ulrich, Souder and Dorenbosch) discloses the mobile device of claim 15, as set forth above. In addition, Abernethy discloses wherein the common message is sent via a message exchange service (see [0032]; clients are connected to network, such as for example, the Internet, an intranet, a LAN or a WAN that route data and messages; also see [0067]; The client devices communicate via the wireless data/voice communication network through wireless access points).

Regarding claim 17, Abernethy (modified by Lee, Bumiller, Ulrich, Souder and Dorenbosch) discloses the mobile device of claim 15, as set forth above. In addition, Abernethy discloses wherein the shared data item in the list has a user assignment to indicate who is to be completing the shared data item (see [0056]; task is only assigned to one individual or party at a time).

Regarding claim 18, Abernethy (modified by Lee, Bumiller, Ulrich, Souder and Dorenbosch) discloses the mobile device of claim 15, as set forth above. In addition, Abernethy discloses wherein the first task represents a task in a group project (see [0044]; each client device 108-112 maintains a current task list, where tasks are to be performed to complete a particular project), and wherein the task comprises a plurality of values associated therewith indicative of status information for the task (see [0015]; A task update message may be distributed to the computing devices associated with each of the individuals in the share group indicating that the task was not completed within the completion time interval and is available to be accepted; also see [0072]-[0073]; If the user decides to accept performance of the task, then the task list data structure entry is updated to reflect acceptance of the task on the corresponding client device, e.g., client device 440… A SMS message is sent to each of the other client devices 420 and 430 of the share group informing them of the acceptance of the task by party X. The entries in the task list data structures 422 and 432 are then updated to indicate that the task has been accepted by party X; also see [0015]; receiving a user input indicating that the task has been completed. A completion message may be distributed to the computing devices associated with the individuals in the share group).

Regarding claim 19, Abernethy (modified by Lee, Bumiller, Ulrich, Souder and Dorenbosch) discloses the mobile device of claim 15, as set forth above. In addition, Abernethy discloses wherein a sharing comprises sending the list via a message exchange service (see [0032]; clients are connected to network, such as for example, the Internet, an intranet, a LAN or a WAN that route data and messages; also see [0067]; The client devices communicate via the wireless data/voice communication network through wireless access points, e.g., base stations).

Regarding claim 20, Abernethy (modified by Lee, Bumiller, Ulrich, Souder and Dorenbosch) discloses the mobile device of claim 15, as set forth above. Abernethy further discloses wherein the list is shared amongst only a subset of the group of the plurality of mobile devices (see [0042]; task data are distributed to a select plurality of the client devices 108-112, the plurality being part of a selected share group).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ghosn (US 20100208644 A1) creates and relays wireless signals containing destination address(es) for message(s) to other Pin(s).
Klassen et al. (US 20060101266 A1) discloses peer-to-peer messaging that includes the PIN of the recipient mobile device in the message header, along with the message information that is to be sent.
Dicke et al. (US 20070229549 A1) teaches a "PIN" function for the creation of a PIN message with the PIN inserted as the destination address of the PIN address. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

11/4/22